Title: From Alexander Hamilton to Caleb Swan, 16 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. May 16. 1800
          
          A representation has been made to me by Charles Lee, Rufus Hundy, Ebenezer Ross, and Nathaniel Walker Privates in Captain Ingersoll’s company that they were enlisted as Artificers but have part of the time received only the emoluments of private soldiers. It is stated to me, however, that there was a particular agreement between them and their Captain that they should receive the pay of Artificers only when employed in the work of Artificers—Placing full confidence in the honor of Captain Ingersoll, I think it proper, nevertheless, to make this communication to you that you may ascertain how the thing stands on the Pay Rolls—You will report to me the result of your examination
          C. Swan Er.
        